 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   NAZARIO CRUZ-SANCHEZ,         ) Case No. SACV 17-1310-FMO (JPR)
                                   )
12                   Petitioner,   )          J U D G M E N T
                                   )
13              v.                 )
                                   )
14   MONA D. HOUSTON, Warden,      )
                                   )
15                   Respondent.   )
                                   )
16                                 )

17        Pursuant to the Order Accepting Findings and Recommendations
18   of U.S. Magistrate Judge,
19        IT IS HEREBY ADJUDGED that the First Amended Petition is
20   denied and this action is dismissed with prejudice.
21
22
     DATED: February 26, 2020                  /s/
23                                  FERNANDO M. OLGUIN
                                    U.S. DISTRICT JUDGE
24
25
26
27
28
